Citation Nr: 9923129	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In June 1998, the Board issued a decision denying service 
connection for a psychiatric disorder.  By order dated 
December 1998, the United States Court of Appeals for 
Veterans Claims (Court), granted a joint motion vacating and 
remanding the Board's decision.  A copy of the motion and a 
copy of the Court's Order have been included in the veteran's 
claims file.  


FINDING OF FACT

The claim for service connection for a psychiatric disorder 
is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the veteran's service medical records do not 
indicate that he was diagnosed or treated for any named 
psychiatric disorder, a June 1970 record reflects that he had 
received an injection of Thorazine.  The report of a March 
1996 VA psychiatric examination reflects the examiner's 
opinion that there was no question in his mind that the 
veteran had an impairing psychological disorder that extended 
back to the time of military service.  Accordingly, there is 
competent medical evidence that the veteran currently has a 
psychiatric disorder and there is competent medical evidence 
of a nexus relating it to service. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is well grounded.  


REMAND

In a February 1996 statement, the veteran indicated that he 
had entered a VA Medical Center in Lincoln, Nebraska, for 
inpatient treatment for his psychiatric disorder.  It does 
not appear that an attempt to obtain these records has been 
made.  On page 1 of the March 1996 VA examination, the 
veteran indicated that he had seen a psychiatrist in Germany 
for consultation.  It is unclear if this was a private 
psychiatrist or a military psychiatrist and any report with 
respect to this consultation is not of record.  Further, the 
March 1996 VA examination report does not indicate that the 
examiner had access to the veteran's medical records and 
additional medical records have been added to the file 
subsequent to this report that provide additional information 
regarding the veteran's history.  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the VA Medical 
Center in Lincoln, Nebraska, and request 
copies of all records relating to the 
veteran's inpatient treatment there 
beginning in February 1996.  

2.  The RO should contact the veteran, 
through his representative, and ask him 
to identify whether the psychiatrist he 
saw in Germany during service was private 
or military, and to identify the 
facility, by name and address, where the 
psychiatrist was located.  With any 
necessary authorization, the RO should 
attempt to obtain copies of any treatment 
records relating to this consultation, 
including a followup request to the 
National Personnel Records Center 
identifying the military installation 
where the psychiatrist was located if the 
psychiatrist is identified as being with 
the military service.  

3.  The RO should contact the veteran, 
through his attorney, and advise him that 
he may submit any additional argument and 
pertinent evidence.  

4.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified psychiatrist (fee-basis, if 
necessary) to determine the etiology of 
any currently manifested acquired 
psychiatric disorder.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner prior 
to the examination and the examination 
report must reflect that the claims file 
was reviewed.  The examiner should offer 
an opinion as to the likelihood that any 
currently manifested acquired psychiatric 
disorder had its onset during or is 
otherwise related to the veteran's active 
service.  A complete rationale with 
reasons and bases should be provided for 
all opinions offered.  

5.  After the above development has been 
completed, the RO should again review the 
veteran's claim for service connection 
for a psychiatric disorder.  

6.  With respect to the issue of service 
connection for a left knee disability, 
the RO should, if appropriate, adjudicate 
the issue of whether or not a timely 
substantive appeal has been received.  

7.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he his otherwise 
notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



